Title: To James Madison from Thomas Appleton, 8 July 1803
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 8th. of July 1803
					
					I have now the honor to inclose you my account of disbursements to distressed American seamen 


during the preceeding year amounting to 894 Dollar. 52: Cents.  A vast number of sailors 


discharged in the various parts of Italy, left sick in hospitals, or by other circumstances thrown 


on this part of the continent, have of late made it a practice to resort to 


this port to find Vessels returning to the U: States.  More than one half the sum I have advanced 


was to men from Trieste, Naples, the island of Sicily and Genoa.
					Every possible care has been taken to discriminate between the unfeigned 


distressed seaman, entitled to charity, and the vagabond profligate who was undeserving the bounty of 


government.  For the future much less will I presume be required, if it be true that some late 


laws have been enacted respecting American seamen; for I have not 


been honored with a line from the department of State, excepting a printed circular, during 


three years, nor received any of the laws of the government for a still longer term.  


For the amount of the account I have drawn on the department of State in favor of Samuel Emery merchant of 


Philadelphia.  You will find likewise herewith a list of Vessels arrived in this port from the first 


of January to the last of June of the present year, agreeably to my instructions.
					I avail myself of this opportunity to inform you of the embarrassments our Vessels now labour under; 


the City having been declared by the french government in a State of seige.  That I may curtail as much as 


possible the recital of circumstances which have attended the arrestation of 


three American vessels of late, I hand you herewith Copy of my letter to Mr. Livingston at 


Paris under date of this day.  I shall not trouble you Sir with copies of my Correspondance 


in french and italian on this subject: my only weapon is remonstrance, and the existing treaty between the 


U: States, and the Republick of france, to which their commissaries oppose volumes of new maritime Regulations, 


where there does not appear a line to except from their rigour, vessels of nations with whom they may 


be united by treaties of Amity or of Commerce.  The most applicable of any Argument if such it may be 


termed, is the following clause.  “Toutes les lettres trouvées sur des batimens neutres, seront ouvertes et lues en 


presence de l’armateur, ou de son representant; et Celles qui seront de nature à donner deséclaircissemens sur 


la Validité de la prise seront jointes à la procedure; les autres lettres seront addressées au Ministre de la Marine 


et des Colonies.”  How applicable this may be, you will easily judge.  Finding thus Sir, no palliative for this 


increasing vexation I have thought it advisable to address a few lines to Mr. Livingston.  I 


presume he will obtain an exception in favor of our Commerce, or procure the 


Acknowledgement of a general principle of which I may avail myself, and 


thereby secure our flag from any future insults, and the proprietors of Vessels from a repetition of such injuries.
					The immediate departure of a vessel for the U: States leaves me only the time to add the assurances of 


the high respect with which I have the honor to be Your Most Obedient Servant,
					
						Th: Appleton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
